Title: To Alexander Hamilton from James McHenry, 3 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
Trenton War Department 3d. Septr. 1799

Inclosed are regulations adopted by the President of the United States, relative to military rank and promotion. The Commander in chief, to whom they were submitted, made no objection to take upon himself, to determine the relative rank of those officers who had not been in service. I have therefore prefered leaving this point as it stood originally. I shall transmit to the Commander in Chief all the information I have obtained from the Lieutenant Colonels and Majors respecting their claims, together with such information as the office affords, that as little delay as possible may take place in the assignment to the field officers of their relative rank and its due promulgation accordingly. In the mean while you will hasten to fix the relative rank of the Company Officers of such Regiments as you have not yet reported to me. I have only received your arrangement for the 7, 10, 11, & 12, transmitted in your letter of the 25th Ultimo.
I think the rule a good one, that in promotions to the rank of General, the officers of Cavalry, Artillery, & Infantry, should be considered as eligible indiscriminately, or without distinction of one Corps from another. The probability is that this rule will generally govern. I have not however found a fit opportunty to submit it to the President; it has not therefore been incorporated with the regulations. Is there no danger, if established and published, that the latter rule will induce in the Army, an idea, that all appointments of Generals must be made from the Officers of the Army, and in a regular ro[u]tine of promotion, which is by no means intended?
I have the honor to be, with great respect, Sir,   Your Most Obedient Servant
James McHenry
Major General Alexander Hamilton.

